Exhibit 10.7



WEC ENERGY GROUP
NON-QUALIFIED RETIREMENT SAVINGS PLAN
Amended and Restated Effective as of January 1, 2016





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
 
Page


INTRODUCTION
1


 
 
 
 
 
ARTICLE 1
DEFINITIONS
1


 
 
 
 
 
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
6


 
2.1
Eligibility and Participation
6


 
2.2
Cessation of Participation
7


 
 
 
 
 
ARTICLE 3
CONTRIBUTIONS
7


 
3.1
Eligibility for Non-qualified Employer Pension Contributions
7


 
3.2
Annual Non-qualified Employer Pension Contribution Amount
7


 
 
 
 
 
ARTICLE 4
ACCOUNTS
8


 
4.1
Establishment of Accounts
8


 
4.2
Vesting
8


 
4.3
Deemed Investments
9


 
4.4
Taxes
11


 
 
 
 
 
ARTICLE 5
DISTRIBUTION OF ACCOUNT
11


 
5.1
Time for Distribution
11


 
5.2
Payment Forms and Election
11


 
5.3
Benefits Upon Separation from Service
12


 
5.4
Benefits Upon Death
12


 
5.5
Changes to Form of Payment
13


 
5.6
Change in Control
13


 
5.7
Discretion to Accelerate Distribution
14


 
 
 
 
 
ARTICLE 6
LEAVE OF ABSENCE
14


 
 
 
 
 
ARTICLE 7
BENEFICIARY DESIGNATION
15


 
7.1
Beneficiary
15


 
7.2
Beneficiary Designation; Change
15


 
7.3
Acknowledgment
15


 
7.4
No Beneficiary Designation
15


 
7.5
Doubt as to Beneficiary
15


 
7.6
Discharge of Obligations
16


 
 
 
 
 
ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
16


 
8.1
Termination
16


 
8.2
Amendment
16


 
8.3
Effect of Payment
17


 
 
 
 
 
ARTICLE 9
ADMINISTRATION
17


 
9.1
Plan Administration
17


 
9.2
Powers, Duties and Procedures
17


 
9.3
Administration Upon Change In Control
17


 
9.4
Agents
18









--------------------------------------------------------------------------------



TABLE OF CONTENTS
(cont)
 
 
 
 
Page


 
9.5
Binding Effect of Decisions
18


 
9.6
Indemnity of Committee
18


 
9.7
Employer Information
18


 
9.8
Coordination with Other Benefits
18


 
 
 
 
 
ARTICLE 10
CLAIMS PROCEDURES
19


 
10.1
Presentation of Claim
19


 
10.2
Decision on Initial Claim
19


 
10.3
Right to Review
19


 
10.4
Decision on Review
20


 
10.5
Form of Notice and Decision
20


 
10.6
Legal Action
21


 
 
 
 
 
ARTICLE 11
TRUST
21


 
11.1
Establishment of the Trust
21


 
11.2
Interrelationship of the Plan and the Trust
21


 
11.3
Distributions From the Trust
21


 
 
 
 
 
ARTICLE 12
MISCELLANEOUS
21


 
12.1
Status of Plan
21


 
12.2
Unsecured General Creditor
21


 
12.3
Employer's Liability
21


 
12.4
Nonassignability
22


 
12.5
Not a Contract of Employment
22


 
12.6
Furnishing Information
22


 
12.7
Receipt and Release
22


 
12.8
Incompetent
22


 
12.9
Governing Law and Severability
22


 
12.10
Notices and Communications
23


 
12.11
Successors
23


 
12.12
Insurance
23


 
12.13
Legal Fees To Enforce Rights After Change in Control
23


 
12.14
Terms
24


 
12.15
Headings
24











--------------------------------------------------------------------------------

Exhibit 10.7



WEC ENERGY GROUP
NON-QUALIFIED RETIREMENT SAVINGS PLAN
INTRODUCTION
The Plan was established effective January 1, 2015 and is known as the "WEC
Energy Group Non-qualified Retirement Savings Plan." Prior to January 1, 2016,
the Plan was known as the Wisconsin Energy Corporation Non-qualified Retirement
Savings Plan.
The Plan is maintained by WEC Energy Group, Inc. (the "Company") to provide
benefits to a select group of management and highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Employers. The Plan shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended ("ERISA").
The Company froze eligibility under the RAP for non-represented (management)
employees who were hired, rehired, or transferred from a union to
non-represented position on or after January 1, 2015. In lieu of participating
in the RAP, those employees will be eligible for Qualified Employer Pension
Contributions under the 401(k) Plan. This Plan provides supplemental retirement
benefits to a select group of management and highly compensated employees who
are eligible for those Qualified Employer Pension Contributions.
The Plan is intended to comply with the provisions of Code Section 409A, and any
guidance and regulations issued thereunder. The Plan shall be interpreted and
administered consistent with this intent.
Effective January 1, 2016, the Plan was amended and restated to reflect the
change in the name of the Company and Plan, to add accruals for Disabled
Participants, to modify provisions relating to form of payment elections, to
update information on Measurement Funds and to clarify other administrative
provisions.
ARTICLE 1
DEFINITIONS
Whenever used herein, the following terms have the meanings set forth below:
1.1
“Account” shall mean a bookkeeping account established for the benefit of a
Participant under Article 4 utilized solely to measure and determine the amounts
credited under the Plan on behalf of a Participant or Beneficiary.

1.2
“Annual Non-qualified Employer Pension Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.2.

1.3
“Annual Installment Method” shall mean an annual installment payment over a
specified number of years. To determine the value of the Participant’s Account
balance for calculating an installment payment, the Participant’s Account
balance shall be valued as of the close of business on the last business day of
the Plan Year preceding the Plan Year for which payment is to be made.
Notwithstanding the foregoing, when determining the


1

--------------------------------------------------------------------------------

Exhibit 10.7

Account balance for calculating the first installment payment for a Participant
who is a “specified employee” within the meaning of Code Section 409A subject to
a payment delay pursuant to Section 5.3 or 5.6, the Participant’s Account
balance shall be valued as of the close of business on the last business day of
the calendar quarter preceding the date the first payment is scheduled to occur.
Each annual installment shall be calculated by multiplying the Account balance
determined above, as the case may be, by a fraction, the numerator of which is
one, and the denominator of which is the remaining number of annual payments due
to the Participant. For example, if a 5-year Annual Installment Method is
specified, the first payment shall be 1/5 of the Account balance, valued as
described herein. The following Plan Year, the payment shall be 1/4 of the
Account balance, valued as described herein.
1.4
“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during a Plan Year, whether or not paid in, or included on
the Form W-2 for, such Plan Year, excluding severance payments, non-qualified
supplemental pension payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non-monetary
awards, directors’ fees and other fees, automobile and other allowances paid to
an Eligible Employee for employment services rendered (whether or not such
allowances are included in the Eligible Employee’s gross income), stock options,
restricted stock, performance shares or units, dividends, dividend equivalents
and any other equity-based award provided under a plan or arrangement of an
Employer. Base Annual Salary shall be calculated before it is deferred or
contributed by the Eligible Employee under a qualified or non-qualified plan of
an Employer and shall include amounts not otherwise included in the Eligible
Employee’s gross income under Code Sections 125, 132(f)(4), 402(e)(3), 402(h) or
403(b) pursuant to plans established by an Employer; provided, however, that all
such amounts shall be included in Base Annual Salary only to the extent that the
amount would have been payable in cash to the Eligible Employee had there been
no such plan.

1.5
“Beneficiary” shall mean one or more persons, trusts, estates or other entities
designated by the Participant in accordance with Article 7 that are entitled to
receive benefits under this Plan upon the death of a Participant.

1.6
“Board” shall mean the board of directors of the Company.

1.7
“Change in Control” shall mean, with respect to the Company, the occurrence of
any one of the following dates, interpreted consistent with Treasury Regulation
Section‑1.409A‑3(i)(5).

(a)
Change in Ownership. The date any one Person, or more than one Person Acting as
a Group, acquires ownership of stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. Notwithstanding the
foregoing, for purposes of this paragraph, if any one Person, or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of


2

--------------------------------------------------------------------------------

Exhibit 10.7

additional stock by the same Person or Persons is not considered to cause a
Change in Control.
(b)
Change in Effective Control.

(i)
The date any one Person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
Notwithstanding the foregoing, for purposes of this subparagraph, if any one
Person, or more than one Person Acting as a Group, is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person or Persons is not considered to cause a Change in Control; or

(ii)
The date a majority of the members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election.

(c)
Change in Ownership of a Substantial Portion of the Company’s Assets. The date
any one Person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, a transfer of assets is not treated as a
Change in Control if the assets are transferred to:

(i)
An entity that is controlled by the shareholders of the transferring
corporation;

(ii)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(iii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iv)
A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(v)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (iv).


3

--------------------------------------------------------------------------------

Exhibit 10.7

(d)
“Person” and “Acting as a Group.”

(i)
For purposes of this Section, “Person” shall have the meaning set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

(ii)
For purposes of this Section, Persons shall be considered to be “Acting as a
Group” if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be Acting as a
Group with the other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Notwithstanding the
foregoing, Persons shall not be considered to be Acting as a Group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

1.8
"Chief Executive Officer" shall mean the Chief Executive Officer of the Company.

1.9
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.10
“Committee” shall mean an internal administrative committee appointed by the
Chief Executive Officer to administer the Plan in accordance with Article 9.

1.11
“Company” shall mean WEC Energy Group, Inc., a Wisconsin corporation, and any
successor to all or substantially all of the Company’s assets or business. Prior
to June 29, 2015, the Company was known as Wisconsin Energy Corporation.

1.12
“Company Stock” shall mean WEC Energy Group, Inc. common stock. Prior to June
29, 2015, "Company Stock" means Wisconsin Energy Corporation common stock.

1.13
“Compensation Committee” shall mean the Compensation Committee of the Board.

1.14
"Disabled Participant" shall mean a Participant who is receiving benefits under
a long-term disability plan sponsored by an Employer. A Participant will cease
to be a Disabled Participant upon Separation from Service.

1.15
"EDCP" shall mean the WEC Energy Group Executive Deferred Compensation Plan, as
amended from time to time, or any successor to such plan. Prior to January 1,
2016, the EDCP was known as the Wisconsin Energy Corporation Executive Deferred
Compensation Plan.

1.16
“Election Form” shall mean the form or forms established from time to time by
the Committee that a Participant completes and submits in accordance with
Committee rules to designate a form of payment pursuant to Section 5.2 and/or
make or change an


4

--------------------------------------------------------------------------------

Exhibit 10.7

investment election. To the extent authorized by the Committee, such form may be
electronic or set forth in some other media or format.
1.17
"Eligible Employee" shall mean an employee of an Employer who is designated as
eligible to participate in the Plan in accordance with Section 2.1

1.18
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
or the Chief Executive Officer to participate in the Plan and have adopted the
Plan as a sponsor.

1.19
“Ending Valuation Date” shall mean the last business day of the Plan Year
immediately preceding the Plan Year of distribution of a lump sum payment or
final installment payment, as the case may be.

1.20
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.21
“401(k) Plan” shall mean the WEC Energy Group Employee Retirement Savings Plan,
as amended from time to time, or any successor to such plan. Prior to January 1,
2016, the 401(k) Plan was known as the Wisconsin Energy Corporation Employee
Retirement Savings Plan.

1.22
"IRS Limitations" shall mean the limitation on tax-qualified benefits imposed by
Code Section 415, Code Section 401(a)(17), or any other limitation on
tax-qualified benefits to which a participant may be entitled under a plan
sponsored by the Company.

1.23
“Measurement Funds” shall mean the hypothetical investment funds available under
the Plan, as provided in Section 4.3, to determine the earnings and losses
credited to a Participant’s Account.

1.24
“Participant” shall mean a current or former Eligible Employee who participates
in the Plan in accordance with Article 2 and maintains an Account balance
hereunder. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an Account under the Plan, even if the spouse or
former spouse has an interest in the Participant’s Account as a result of
applicable law or property settlements resulting from legal separation or
divorce.

1.25
“Plan” shall mean the WEC Energy Group Non-qualified Retirement Savings Plan,
including any amendments adopted hereto. Prior to January 1, 2016, the Plan was
known as the Wisconsin Energy Corporation Non-qualified Retirement Savings Plan.

1.26
“Plan Year” shall mean the calendar year.

1.27
"Qualified Employer Pension Contribution" shall mean "qualified employer pension
contribution" as defined under the 401(k) Plan.

1.28
“Separation from Service” shall mean the Participant’s termination of employment
with all Employers and other entities affiliated with the Company, voluntarily
or involuntarily,


5

--------------------------------------------------------------------------------

Exhibit 10.7

for any reason other than on account of death, or as otherwise provided by the
Department of Treasury in regulations promulgated under Code Section 409A. For
purposes of the foregoing, whether an entity is affiliated with the Company
shall be determined pursuant to the controlled group rules of Code Section 414,
as modified by Code Section 409A. Unless the employment relationship is
terminated earlier by the Employer or the Participant, the following shall apply
for determining a Separation from Service under the Plan:
(a)
Except as provided in paragraph (b), the Participant’s employment relationship
with the Employer shall be treated as continuing intact while the individual is
on a military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed six months (or longer, if required by
statute or contract). If the period of the leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.

(b)
Where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of the Participant's
position of employment or any substantially similar position of employment, the
Participant’s relationship with the Employer shall be treated as continuing
intact for a period of 29 months and will be deemed to terminate on the first
date immediately following such 29 month period.

1.29
"STPP" shall mean the WEC Energy Group Short-Term Performance Plan, as amended
from time to time, or any successor to such plan. Prior to January 1, 2016, the
STPP was known as the Wisconsin Energy Corporation Short-Term Performance Plan.

1.30
“Trust” shall mean any fund created by a rabbi trust agreement established by
the Company referencing the Plan, and as amended from time to time.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION
2.1
Eligibility and Participation. The Chief Executive Officer, the Board or the
Compensation Committee may designate those key employees of the Employer
eligible to participate in the Plan ("Eligible Employees"), provided that
participation in the Plan shall be limited to a select group of management and
highly compensated employees of the Employer (as defined in ERISA Sections
201(2), 301(a)(3) and 401(a)(1)) hired, rehired or transferred into a
non-represented (management) position with the Company on or after January 1,
2015. An Eligible Employee shall become a Participant as of the date determined
by the Chief Executive Officer, the Board or the Compensation Committee and
remain a Participant in the Plan until the Participant's Account is paid in
full.


6

--------------------------------------------------------------------------------

Exhibit 10.7

2.2
Cessation of Participation. The Chief Executive Officer, the Board or the
Compensation Committee shall have the discretionary authority to exclude a
Participant from receiving further contributions under the Plan with such
exclusion becoming effective as of the first day of the immediately following
Plan Year. Such Participant shall remain a Participant in the Plan until the
Participant's Account balance is paid in full.

ARTICLE 3
CONTRIBUTIONS
3.1
Eligibility for Non-qualified Employer Pension Contributions. A Participant
shall be eligible to receive an Annual Non-qualified Employer Pension
Contribution Amount for the Plan Year if the Participant satisfies the following
requirements:

(a)
The Participant is employed by an Employer on the last day of the Plan Year; and

(b)
The Participant completes 1,000 hours of service (as calculated under the 401(k)
Plan) during such Plan Year.

Notwithstanding the foregoing, a Participant who is a Disabled Participant or
terminates employment prior to the last day of the Plan Year by reason of death,
attainment of age 59 1/2, or attainment of age 55 with 10 years of vesting
service (as calculated under the 401(k) Plan on an elapsed time basis) shall be
eligible to receive an Annual Non-qualified Employer Pension Contribution Amount
for the Plan Year.
3.2
Annual Non-qualified Employer Pension Contribution Amount. For each Plan Year,
the Annual Non-qualified Employer Pension Contribution Amount provided under
this Article 3 shall equal (a) less (b), subject to (c) and (d) below:

(a)
The Qualified Employer Pension Contribution that would have been allocated to
the Participant's account under the 401(k) Plan for the Plan Year, calculated
without regard to IRS Limitations and taking into account:

(i)
All Base Annual Salary, whether paid and/or deferred to the EDCP in the Plan
Year;

(ii)
STPP awards, whether paid and/or deferred to the EDCP in the Plan Year; and

(iii)
Any other bonus award which has been approved by the Board, Committee or Chief
Executive Officer of the Company for inclusion in calculating the Annual
Non-qualified Employer Pension Contribution Amount for the Plan Year.

(b)
The Qualified Employer Pension Contribution that was actually allocated to the
Participant's account under the 401(k) Plan.


7

--------------------------------------------------------------------------------

Exhibit 10.7

(c)
The Qualified Employer Pension Contribution shall be determined by using the
formula under the 401(k) Plan applicable to the Participant with the adjustments
outlined in paragraph (a) above. On and after January 1, 2015, the Qualified
Employer Pension Contribution formula under the 401(k) Plan is 6% of eligible
compensation. Such Qualified Employer Pension Contribution formula is subject to
change under the 401(k) Plan. In this regard, any amendment to the 401(k) Plan
that makes such change shall be incorporated herein by reference effective as of
the date of any such change.

(d)
During any period while a Participant is a Disabled Participant, the
Participant's Base Annual Salary shall be determined by imputing compensation to
the Disabled Participant using the rate of Base Annual Salary paid to the
Participant immediately before becoming a Disabled Participant.

ARTICLE 4
ACCOUNTS
4.1
Establishment of Accounts. Bookkeeping accounts shall be established for each
Participant to reflect the contributions made for the Participant’s benefit,
together with adjustments for income, gains or losses attributable thereto, and
any payments from the Plan. Accounts are established solely for the purpose of
tracking contributions made by an Employer and any income adjustments thereto.
The Accounts shall not be used to segregate assets for payment of any amounts
allocated under the Plan, and shall not constitute or be treated as a trust fund
of any kind.

4.2
Vesting. A Participant shall become 100% vested and have a nonforfeitable right
to the amounts credited to the Participant's Account, adjusted for deemed
income, gains and losses attributable thereto, upon the earliest to occur of the
following:

(a)
Completion of three years of vesting service as determined under the 401(k) Plan
for vesting in the Qualified Employer Pension Contribution;

(b)
The occurrence of a Change in Control; or

(c)
The Participant's death or attainment of age 59-1/2 (the normal retirement age
under the 401(k) Plan) while employed by an Employer.

Notwithstanding the foregoing, the vesting schedule for a Participant’s Account
shall not be accelerated to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Code Section 280G to
become effective. If the Participant’s Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Code Section 280G.
In such case, the Committee shall provide to the Participant within 15 business
days of such request an opinion (which need not be unqualified) of the Company’s
independent auditors, which opinion shall state that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Code

8

--------------------------------------------------------------------------------

Exhibit 10.7

Section 280G and contain supporting calculations. The cost of such opinion shall
be paid by the Company.
4.3
Deemed Investments. Subject to paragraph (g) below, and in accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee in its sole discretion, amounts shall be credited or debited to a
Participant’s Account in accordance with the following rules. The Committee’s
discretion includes the right to supersede the specific rights identified below,
with or without retroactive effect:

(a)
Measurement Funds. Amounts credited to each Participant’s Account shall be
deemed invested, in accordance with the Participant’s directions, in Measurement
Funds that are available under the Plan. The hypothetical investment funds
available under the Plan shall be those designated by the Committee, from time
to time in its discretion, following recommendations by the WEC Energy Group
Investment Trust Policy Committee. Subject to paragraph (g) below, a Participant
may elect one or both of the following Measurement Funds for the purpose of
crediting additional amounts to the Participant's Account: (i) the Prime Rate
Fund (described as a mutual fund that is 100% invested in a hypothetical debt
instrument which earns interest at an annualized interest rate equal to the
"Prime Rate" as reported each business day by the Wall Street Journal, with
interest deemed reinvested in additional units of such hypothetical debt
instrument), or (ii) a Company Stock Measurement Fund (described as a mutual
fund that is 100% invested in shares of Company Stock, with dividends deemed
reinvested in additional shares of Company Stock).

Subject to paragraph (g) below, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund, subject to advance notice to
Participants if the Committee determines, in its sole discretion, that such
notice is necessary. The Committee also may suspend (i.e., freeze) an existing
Measurement Fund at any time, subject to advance notice if the Committee
determines necessary, thereby freezing the Measurement Fund as to the crediting
of additional deemed investments subsequent to the effective date of the
suspension.
(b)
Election of Measurement Funds. Subject to paragraphs (g), a Participant shall
elect Measurement Funds to be used to determine the additional amounts to be
credited to the Participant's Account, unless changed pursuant to rules as the
Committee shall determine, in its discretion, from time to time. However,
subject to paragraphs (g) and any rules and procedures established from time to
time by the Committee in its sole discretion, the Participant may elect to add
or delete one or more Measurement Funds to be used to determine the additional
amounts to be credited to the Participant's Account, or to change the portion of
the Account allocated to each previously or newly elected Measurement Fund. Such
rules may include, but are not limited to, rules and/or trading policies that
govern the timing, frequency, and manner in which elections are made to allocate
or reallocate deemed investment amounts among the Measurement Funds, and may be
modified at any time and from time to time by the Committee in its sole


9

--------------------------------------------------------------------------------

Exhibit 10.7

discretion. If an election is made to change a Measurement Fund, it shall become
effective and apply thereafter in accordance with the rules of the Committee for
all subsequent periods in which the Participant participates in the Plan, unless
changed in accordance with the previous provisions. All rights of a Participant
or any other person to elect or change the Measurement Funds under this Section
shall be deemed to have ceased as of the Ending Valuation Date and no adjustment
in the value of an Account balance shall be considered for any purpose under the
Plan after such Ending Valuation Date. If a Participant fails to elect a
Measurement Fund for all or a portion of the Participant's Account, the amounts
for which there is no valid election shall be deemed invested in the Prime Rate
Fund.
(c)
Proportionate Allocation. In making any election described in paragraph (b)
above, the Participant shall specify on the Election Form, in increments of 1%,
the percentage of the Participant's Account balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of the Participant's Account balance).

(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) shall be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account shall be credited or debited on a periodic basis based on
the performance of each Measurement Fund selected by the Participant, as
determined by the Committee in its sole discretion, provided that no adjustment
in the value of a Participant’s Account balance shall be considered after the
Ending Valuation Date.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan to the
contrary, the Measurement Funds shall be used for measurement purposes only, and
a Participant’s election of any Measurement Fund, the allocation of the
Participant's Account thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account shall not be
considered or construed in any manner as an actual investment of the
Participant's Account balance in any such Measurement Fund. If the Employer or
the trustee of the Trust, in its sole discretion, decides to invest funds in any
or all of the Measurement Funds, no Participant shall have any rights in or to
such investments themselves. Notwithstanding the foregoing, a Participant’s
Account balance shall at all times be a bookkeeping entry only and shall not
represent any investment made on the Participant's behalf by the Employer or the
trustee; the Participant shall at all times remain an unsecured creditor of the
Company.

(f)
Investment of Trust Assets. If the Committee deposits amounts in a Trust, the
trustee of the Trust shall be authorized, upon written instructions received
from the Committee or an investment manager appointed by the Committee, to
invest and reinvest the assets of the Trust in accordance with the applicable
Trust Agreement, including the disposition of Company Stock and reinvestment of
the proceeds in one or more investment vehicles designated by the Committee.


10

--------------------------------------------------------------------------------

Exhibit 10.7

(g)
Special Considerations for Participants Subject to Section 16 of the Securities
Exchange Act of 1934. In order for any election under this Plan by a Participant
who is an officer subject to the reporting requirements and trading restrictions
of Section 16 of the Securities Exchange Act of 1934 (“Section 16”) to conform
to Section 16, the Participant shall consult with the Company’s designated
individual responsible for Section 16 reporting and compliance before making any
election to move any part of the Participant's Account into or out of the
Company Stock Measurement Fund. The Company reserves the right to impose such
restrictions as it determines necessary, in its sole discretion, on any
elections, transactions or other matters under this Plan relating to the Company
Stock Measurement Fund to comply with or qualify for exemption under Section 16.

4.4
Taxes. A Participant’s Employer shall withhold from a Participant’s non-deferred
compensation any employment taxes the Employer is required to withhold with
respect to amounts deferred under the Plan at the times required under
applicable regulations promulgated by the Department of the Treasury. To the
extent not previously withheld, the Employer, or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer, or the trustee of the Trust, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the Employer
or the trustee of the Trust, as the case may be.

ARTICLE 5
DISTRIBUTION OF ACCOUNT
5.1
Time for Distribution. Distribution of a Participant’s Account shall be made on
the earliest to occur of:

(a)
The date set forth in Section 5.3 with respect to the Participant’s Separation
from Service;

(b)
The date set forth in Section 5.4 with respect to the Participant’s death; or

(c)
The date set forth in Section 5.6 with respect to a Separation from Service
after a Change in Control.

Notwithstanding any other provision of the Plan to the contrary, in no event
shall the distribution of any Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Committee’s discretion or otherwise, except as permitted by
Section 5.7 or Treasury regulations issued pursuant to Code Section 409A.
5.2
Payment Forms and Election. A Participant may elect the form of payment for
amounts credited to the Participant's Account by completing and timely
submitting an Election Form in accordance with the Committee's rules.

(a)
Payment Forms. A Participant may elect to receive payment in the form of a lump
sum or installments of two to ten years. The amount of each installment


11

--------------------------------------------------------------------------------

Exhibit 10.7

shall be determined using the Annual Installment Method. Notwithstanding the
foregoing, if the Participant's Account balance is $75,000 or less at the time
of Separation from Service, the Participant's Account shall be paid in a lump
sum.
(b)
Timing of Election. A Participant must complete and submit an Election Form for
a Plan Year before the beginning of the Plan Year to which the Election Form
relates. Notwithstanding the foregoing, if the Committee, in its sole
discretion, designates an employee as newly‑eligible to participate in the Plan
effective as of any date other than January 1, the newly-Eligible Employee shall
complete and submit an Election Form prior to the date the Eligible Employee
begins participating in the Plan. Newly‑eligible for participation in the Plan
shall be determined under the plan aggregation rules of Code Section 409A.

(c)
Duration of Election. The form of payment elected by the Participant shall
govern all contributions credited to the Participant's Account for the Plan Year
to which the Election Form applies, and earnings or losses on such amounts. The
form of payment election shall also apply to each subsequent Plan Year's
contributions, and earnings or losses on such amounts, until changed on either a
prospective or retroactive basis by the Participant pursuant to section 5.5.

(d)
Default Form of Payment. In the event the Participant has not elected a form of
payment, all amounts contributions to the Participant's Account for the Plan
Year, and earnings or losses on such amounts, shall be paid in a single lump
sum. This default form of payment shall apply to each subsequent Plan Year's
contributions and earnings or losses on such amounts, unless and until the
Participant elects a form of payment on a prospective basis or changes the form
of payment on a retroactive basis pursuant to section 5.5.

5.3
Benefits Upon Separation from Service. Upon a Participant’s Separation from
Service, the Participant’s Account shall be paid or begin to be paid during the
first 90 days of the Plan Year following the Plan Year of the Participant’s
Separation from Service. Notwithstanding the foregoing, distributions made to
“specified employees” (determined pursuant to Treasury Regulation
Section 1.409A‑1(i)) upon such separation shall be paid or begin to be paid no
earlier than the first day of the seventh month following the Participant’s
Separation from Service unless the Participant dies during such six-month period
in which case Section 5.4 shall apply. If an Annual Installment Method is in
effect, subsequent installment payments shall be made thereafter during the
first 90 days of the Plan Year in which the installment is due. Payment shall be
made in such form as determined under Section 5.2, taking into account any
changes to an elected form of payment pursuant to Section 5.5.

5.4
Benefits Upon Death. Upon the Participant’s death, the Plan Administrator shall
pay to the Participant’s Beneficiary a benefit equal to the remaining balance in
the Participant’s Account. Payment shall be made in accordance with the
provisions below.

(a)
Death While In Pay Status or After a Separation from Service. If the Participant
dies after commencing an installment form of payment, but before the entire


12

--------------------------------------------------------------------------------

Exhibit 10.7

benefit is paid in full, the Participant’s unpaid installment payments shall
continue to be paid to the Participant’s Beneficiary over the remaining number
of years as that benefit would have been paid to the Participant had the
Participant survived. In the event a Participant dies after a Separation from
Service, but before actual payment is made or begins, this paragraph shall apply
and payment to the Participant’s Beneficiary shall be paid or begin to be paid
at the same time as if the Participant had survived.
(b)
Death Prior to a Separation from Service. If a Participant dies prior to a
Separation from Service, the Participant’s Account shall be paid or begin to be
paid to the Participant’s Beneficiary during the first 90 days of the Plan Year
following the Plan Year of the Participant’s death, regardless of whether the
Participant is a specified employee. Payment shall be made in such form as
determined under Section 5.2, taking into account any changes to an elected form
of payment pursuant to Section 5.5.

5.5
Changes to Form of Payment.

(a)
Prospective Changes. A Participant may select an alternate form of payment for
contributions made to the Participant's Account for future Plan Years in
accordance with the rules for completing and submitting Election Forms in
Section 5.2.

(b)
Retroactive Changes. A Participant may elect to change the form of payment for
amounts in the Participant's Account as follows:

(i)
A Participant who has elected a lump sum distribution may later change such
election to an installment payment, provided the first installment payment shall
be deferred to a date that is at least five years after the date the lump sum
distribution would otherwise have been made.

(ii)
A Participant who has an installment election in effect may change such election
to a lump sum payment, provided the lump sum payment shall be deferred to a date
that is at least five years after the date the initial installment payment would
otherwise have commenced.

Any such election changes pursuant to this paragraph shall be completed in
accordance with Committee rules and must be made at least 12 months before the
event triggering distribution occurs. Therefore, if the event triggering
distribution occurs before such 12 month period has elapsed, then the election
to change the payment form shall not take effect. Notwithstanding anything in
this Section 5.5 to the contrary, the five-year delay described above shall not
apply to changes in the form of payment upon death.
5.6
Change in Control. Notwithstanding any other provision of the Plan to the
contrary, in the event a Participant incurs a Separation from Service within 18
months after a Change in Control, the Employer shall distribute the
Participant’s entire Account in a lump sum payment within 90 days after such
Separation from Service. Notwithstanding the


13

--------------------------------------------------------------------------------

Exhibit 10.7

foregoing, distributions made to “specified employees” (determined pursuant to
Treasury Regulation Section 1.409A-1(i)) upon Separation from Service shall be
paid or begin to be paid no earlier than the first day of the seventh month
following the Participant’s Separation from Service, unless the Participant dies
during such six-month period in which case Section 5.4 shall apply.
5.7
Discretion to Accelerate Distribution.

(a)
The Committee shall have the discretion to make a distribution, or accelerate
the time or schedule of payment, from a Participant’s Account if payment is
required for:

(i)
FICA, FUTA and/or the corresponding withholding provisions of applicable state
and local taxes with respect to compensation deferred under the Plan. Any such
distribution shall not exceed the aggregate of such tax withholding and shall
reduce the Participant’s Account balance to the extent of such distributions; or

(ii)
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan and FUTA resulting from
such payment. Any such payment shall not exceed the amount of such taxes due as
a result of Plan participation.

(b)
The Committee or a Plan representative is authorized to accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or to make a payment under the Plan to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)). Payment to an alternate payee under a
domestic relations order shall be made in a lump sum within 90 days after the
Committee or Plan representative approves such order.

(c)
The Committee shall have the discretion to accelerate the time or schedule of a
payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 6
LEAVE OF ABSENCE
If a Participant is authorized by an Employer to take a paid or unpaid bona fide
leave of absence for any reason, the employment relationship is treated as
continuing intact if the period of such leave does not exceed six months, or
longer, so long as the Participant retains a right to reemployment under an
applicable statute or by contract.
If the leave of absence exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the
Participant shall be deemed to have incurred a Separation from Service as of the
first date immediately following such six-month

14

--------------------------------------------------------------------------------

Exhibit 10.7

period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Participant to be unable to
perform the duties of the Participant's position of employment or any
substantially similar position of employment, the Participant’s relationship
with the Employer shall be treated as continuing intact for a period of up to
29 months, unless earlier terminated by the Employer or Participant. In this
event, the Participant’s Account shall be distributed pursuant to Section 5.3.
ARTICLE 7
BENEFICIARY DESIGNATION
7.1
Beneficiary. Each Participant may, at any time, designate one or more
Beneficiaries (both primary as well as contingent) to receive any benefits
payable under the Plan upon the Participant's death. The Beneficiary designated
under this Plan may be the same as or different from the Beneficiary designation
under any other plan of an Employer in which the Participant participates.

7.2
Beneficiary Designation; Change. A Participant shall designate a Beneficiary by
completing a beneficiary designation form established by the Committee or its
delegate, and returning it to the Committee or its designated agent. To the
extent authorized by the Committee, such form may be electronic or set forth in
some other media or format. A Participant may change a Beneficiary designation
by completing and otherwise complying with the terms of the beneficiary
designation form and the Committee’s rules and procedures, as in effect from
time to time. Upon the acceptance by the Committee of a new beneficiary
designation form, all Beneficiary designations previously submitted shall be
canceled. The Committee shall rely on the last completed beneficiary designation
form submitted by the Participant before the Participant's death. In the event
of a Participant's divorce, any designation of the Participant's former spouse
as a Beneficiary shall be deemed void unless after the divorce the Participant
completes a new designation naming such former spouse as a Beneficiary.

7.3
Acknowledgment. No Beneficiary designation or change in Beneficiary designation
shall be effective until accepted by the Committee or a Plan representative.

7.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in this Article 7 or, if all designated Beneficiaries predecease the
Participant or die before complete distribution of the Participant’s Account,
then the remaining benefits in the Participant’s Account shall be paid to the
Participant's surviving spouse, if none, to the Participant's descendants by
right of representation or, if none, to the Participant's next of kin determined
pursuant to the laws of the state in which the Company's principal place of
business is located as if the Participant had died unmarried and intestate.

7.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments under this Plan, the Committee may, in its sole
discretion, require the Participant’s Employer to withhold such payments until
the matter is resolved to the Committee’s satisfaction.


15

--------------------------------------------------------------------------------

Exhibit 10.7

7.6
Discharge of Obligations. The complete payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and the Participant’s Election Form shall terminate upon such full payment of
benefits.

ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
8.1
Termination.

(a)
Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that an Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its participation in the Plan
and/or to terminate the Plan at any time with respect to all of its
participating Eligible Employees, by action of its board of directors or
compensation committee. The termination of the Plan shall not reduce the amount
of any benefit the Participant or Beneficiary is entitled to receive under the
Plan as of the termination date. Except as provided in paragraph (b) below,
Account balances shall be maintained under the Plan until such amounts would
otherwise have been distributed in accordance with the terms of the Plan and
Participants’ validly filed payment elections.

(b)
Notwithstanding any provision in the Plan to the contrary, upon termination of
the Plan, the Board of Directors or Compensation Committee reserves the
discretion to accelerate distribution of Participants’ Account (including those
Participants in pay status pursuant to an installment election) in accordance
with regulations promulgated by the Department of the Treasury under Code
Section 409A.

8.2
Amendment. The Company may, in its sole discretion, amend or modify the Plan at
any time, in whole or in part, by action of its Board, Compensation Committee or
the Committee; provided, however, that no amendment shall decrease the amount of
any Participant’s Account as of the date of the amendment. Further, during the
pendency of a Potential Change in Control (as defined below) and at all times
following a Change in Control, no amendment or modification may be made which in
any way adversely affects the interests of any Participant with respect to
amounts credited to such Participant’s Account as of the date of the amendment.
A “Potential Change in Control” shall be deemed to have occurred if one of the
following events occurs:

(a)
The Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(b)
The Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
Any Person becomes the Beneficial Owner (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
Company Stock representing 15% or more of either the then outstanding shares of


16

--------------------------------------------------------------------------------

Exhibit 10.7

stock of the Company or the combined voting power of the Company’s then
outstanding Company Stock (not including the Company Stock beneficially owned by
such Person or any Company Stock acquired directly from the Company or its
affiliates); or
(d)
The Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control has occurred.

Except as otherwise noted, the capitalized terms in the above definition have
the same meaning as set forth in Section 1.7. The Company’s power to amend or
modify the Plan includes the power to suspend or freeze participation in the
Plan, provided such suspension or freeze does not cause a prohibited
acceleration of compensation under Code Section 409A.
8.3
Effect of Payment. The full payment of the Participant’s Account under any
provision of the Plan shall completely discharge the Plan’s and Employer’s
obligations to the Participant and Beneficiaries under this Plan and the
Participant’s Election Forms shall terminate.

ARTICLE 9
ADMINISTRATION
9.1
Plan Administration. Except as otherwise provided in this Article 9, the Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself.

9.2
Powers, Duties and Procedures. The Committee shall have full and complete
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan, and (ii)
decide or resolve any and all questions including interpretations of the Plan,
as may arise in connection with the claims procedures set forth in Article 10 or
otherwise with regard to the Plan. The Committee shall have complete control and
authority to determine the rights and benefits of all claims, demands and
actions arising out of the provisions of the Plan of any Participant or
Beneficiary or other person having or claiming to have any interest under the
Plan. When making a determination or calculation, the Committee may rely on
information furnished by a Participant or the Employer. Benefits under the Plan
shall be paid only if the Committee decides in its sole discretion that the
Participant or Beneficiary is entitled to them. The Committee may delegate such
powers and duties as it determines for the efficient administration of the Plan.

9.3
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times before a Change in Control. Upon and
after a Change in Control, the Administrator shall be an independent third party
selected by the individual who, at any time before such event, was the Company’s
Chief Executive Officer or, if there is no such officer or such officer does not
act, by the Company’s then highest ranking officer (the “Appointing Officer”).
Upon a Change in Control, the


17

--------------------------------------------------------------------------------

Exhibit 10.7

Administrator shall have full and complete discretionary power to determine all
questions arising in connection with the administration of the Plan and the
interpretation of the Plan and Trust including, but not limited to, benefit
entitlement determinations. Upon and after a Change in Control, the Company
shall (i) pay all reasonable administrative expenses and fees of the
Administrator, (ii) indemnify the Administrator against any costs, expenses and
liabilities (including, without limitation, attorney’s fees) of whatever kind
and nature which may be imposed on, asserted against or incurred by the
Administrator in connection with the performance of the duties hereunder, except
with respect to matters resulting from the gross negligence or willful
misconduct of the Administrator or its employees or agents, and (iii) supply
full and timely information to the Administrator on all matters relating to the
Plan, the Trust, the Participants and their Beneficiaries, the Account balances
of the Participants, including the dates of death or Separation from Service and
such other pertinent information as the Administrator may reasonably require.
Upon and after a Change in Control, the Administrator may be terminated (and a
replacement appointed) only by an Appointing Officer. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.
9.4
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to an Employer.

9.5
Binding Effect of Decisions. Notwithstanding any other provision of the Plan to
the contrary, the Committee or its delegate shall have complete discretion to
interpret the Plan and to decide all matters under the Plan. Any such
interpretation shall be final, conclusive and binding on all Participants,
Beneficiaries and any person claiming under or through any Participant, in the
absence of clear and convincing evidence that the Committee acted arbitrarily
and capriciously.

9.6
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any other employee to whom the duties of the
Committee may be delegated, and the Administrator, as defined in Section 9.3,
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee, any of its members or any such employee
or the Administrator.

9.7
Employer Information. To enable the Committee and/or Administrator to perform
its functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
dates of the death or Separation from Service and such other pertinent
information as the Committee may reasonably require.

9.8
Coordination with Other Benefits. The benefits provided to a Participant and the
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of an Employer.
The Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.


18

--------------------------------------------------------------------------------

Exhibit 10.7

ARTICLE 10
CLAIMS PROCEDURES
10.1
Presentation of Claim. Any Participant or Beneficiary (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within 90 days
after such notice was received by the Claimant. All other claims shall be made
within 180 days of the date on which the event that caused the claim to arise
occurred. The claim shall state with particularity the determination desired by
the Claimant. A claim shall be considered to have been made when a written
communication made by the Claimant or the Claimant’s representative is received
by the Committee.

10.2
Decision on Initial Claim. The Committee shall consider a Claimant’s claim and
provide written notice to the Claimant of any denial within a reasonable time,
but no later than 90 days after receipt of the claim. If an extension of time
beyond the initial 90-day period for processing is required, written notice of
the extension shall be provided to the Claimant before the initial 90-day period
expires indicating the special circumstances requiring an extension of time and
the date by which the Committee expects to render a final decision. In no event
shall the period, as extended, exceed 180 days. If the Committee denies, in
whole or in part, the claim, the notice shall set forth in a manner calculated
to be understood by the Claimant:

(a)
The specific reasons for the denial of the claim, or any part thereof;

(b)
Specific references to pertinent Plan provisions upon which such denial was
based;

(c)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d)
An explanation of the claim review procedure set forth in Section 10.3 below,
which explanation shall also include a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial of the claim
upon review.

10.3
Right to Review. A Claimant is entitled to appeal any claim that has been denied
in whole or in part. To do so, the Claimant must submit a written request for
review with the Committee within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part. Absent receipt by
the Committee of a written request for review within such 60-day period, the
claim shall be deemed to be conclusively denied. The Claimant (or the Claimant’s
duly authorized representative) may:

(a)
Review and/or receive copies of, upon request and free of charge, all documents,
records, and other information relevant to the Claimant’s claim;


19

--------------------------------------------------------------------------------

Exhibit 10.7

(b)
Submit written comments, documents, records or other information relating to the
Claimant's claim, which the Committee shall take into account in considering the
claim on review, without regard to whether such information was submitted or
considered in the initial review of the claim; and/or

(c)
Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above before filing a written request for review, the
60-day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.
10.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after it receives a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time. In such case, the Committee will notify the Claimant, before
the expiration of the initial 60-day period and in writing, of the need for
additional time, the reason the additional time is necessary, and the date (no
later than 60 days after expiration of the initial 60-day period) by which the
Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60-day
period is required due to the Claimant’s failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:

(a)
Specific reasons for the decision;

(b)
Specific references to the pertinent Plan provisions upon which the decision was
based;

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
Section 2560.503-1(m)(8)) to the Claimant’s claim;

(d)
A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following a wholly or partially denied claim for benefits; and

(e)
Such other matters as the Committee deems relevant.

10.5
Form of Notice and Decision. Any notice or decision by the Committee under this
Article 10 may be furnished electronically in accordance with Department of
Labor Regulation Section 2520.104b-(1)(c)(i), (iii) and (iv).


20

--------------------------------------------------------------------------------

Exhibit 10.7

10.6
Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant’s compliance with the foregoing provisions of this Article
10 is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan. Any such legal
action must be initiated no later than 180 days after the Committee renders its
final decision. If a final determination of the Committee is challenged in
court, such determination shall not be subject to de novo review and shall not
be overturned unless proven to be arbitrary and capricious based on the evidence
considered by the Committee at the time of such determination.

ARTICLE 11
TRUST
11.1
Establishment of the Trust. The Company may establish a Trust and, if
established, each Employer shall contribute such amounts to the Trust from time
to time as it deems desirable.

11.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

11.3
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE 12
MISCELLANEOUS
12.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that is unfunded for tax purposes and “is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
(within the meaning of ERISA). The Plan shall be administered and interpreted in
a manner consistent with that intent.

12.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer, Company or of any other person
and nothing in the Plan shall be construed to give any employee or any other
person such rights. The Plan constitutes a mere promise by the Company or
Employer to make payments in accordance with the terms of the Plan and
Participants and Beneficiaries shall have the status of general unsecured
creditors solely of the Employer employing the Participant.

12.3
Employer’s Liability. The liability of an Employer for the payment of benefits
shall be defined only by the Plan and any Election Forms, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan.


21

--------------------------------------------------------------------------------

Exhibit 10.7

12.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable to the maximum extent allowed by law. No part of the
amounts payable shall, before actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall any
part of the same, to the maximum extent allowed by law, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or, except as provided in Section 5.7(b), be
transferable to a spouse as a result of a property settlement or otherwise.

12.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement between an Employer and a
Participant. Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of any Employer as an employee, or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time, with or without cause, or to modify the Base Annual
Salary or other compensation at any time.

12.6
Furnishing Information. A Participant or Beneficiary shall cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder.

12.7
Receipt and Release. Any payment to any Participant or Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Employer, the Committee and a trustee (if
any) under the Plan, and the Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

12.8
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling disposition of that person's property, the Committee may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the Account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

12.9
Governing Law and Severability. To the extent not preempted by ERISA, the
provisions of this Plan shall be construed, administered and interpreted
according to the


22

--------------------------------------------------------------------------------

Exhibit 10.7

internal laws of the State of Wisconsin without regard to its conflicts of laws
principles. If any provision is held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions hereof shall continue to be
fully effective.
12.10
Notices and Communications. All notices, statements, reports and other
communications from the Committee to any employee, Participant, Beneficiary or
other person required or permitted under the Plan shall be deemed to have been
duly given when personally delivered to, when transmitted via facsimile or other
electronic media or when mailed overnight or by first-class mail, postage
prepaid and addressed to, such employee, Participant, Beneficiary or other
person at the last known address on the Employer’s or Company’s records. All
elections, designations, requests, notices, instructions and other
communications from a Participant, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee, and shall be mailed by first-class mail,
transmitted via facsimile or other electronic media or delivered to such
location as shall be specified by the Committee. Such communication shall be
deemed to have been given and delivered only upon actual receipt by the
Committee at such location.

12.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

12.12
Insurance. An Employer, on its own behalf or on behalf of the trustee of the
Trust, and, in its sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Employer may
choose. The Employer or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employer shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employer has applied for insurance. The Participant may elect not to
be insured.

12.13
Legal Fees To Enforce Rights After Change in Control. The Employer is aware that
upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of the Employer, or of any successor
corporation, might then cause or attempt to cause the Employer or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Employer or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Employer or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Employer irrevocably authorizes such Participant to retain counsel of the
Participant's choice at the expense of the Employer (who shall be jointly and
severally liable for all reasonable fees of such


23

--------------------------------------------------------------------------------

Exhibit 10.7

counsel) to represent such Participant in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Employer or any director, officer, shareholder or other person affiliated with
the Employer or any successor thereto in any jurisdiction. If paid by the
Participant, the Employer shall reimburse such legal fees no later than December
31st of the year following the year in which the expense was incurred.
12.14
Terms. Whenever any words are used herein in the singular or in the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.

12.15
Headings. Headings and subheadings in the Plan are inserted for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

31987534v4



24